  Case: 4:20-cv-01932-RLW Doc. #: 13 Filed: 04/12/21 Page: 1 of 1 PageID #: 30


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
                Plaintiff,                        )
                                                  )
     V.                                           )         No. 4:20-CV-1932 RLW
                                                  )
 ATT, et al.,                                     )
                                                  )
                Defendants.                       )

                                  MEMORANDUM AND ORDER

          This matter is before the Court on plaintiff Joseph Michael Devon Engel's second motion for

leave to proceed informa pauperis on appeal. ECF No. 12. On March 2, 2021, the Court denied

plaintiffs first motion to proceed informa pauperis on appeal. ECF Nos. 6-7. This second motion

appears to be filed in response to an Order from the United States Court of Appeals for the Eighth

Circuit (ECF No. 10) and it contains plaintiffs appellate case number. However, plaintiff has filed

the motion in this Court, rather than with the Court of Appeals. The Court will therefore forward the

motion to the United States Court of Appeals for the Eighth Circuit, and administratively close the

motion in this case. Accordingly,

          IT IS HEREBY ORDERED that the Clerk of Court shall FORWARD plaintiffs motion for

leave to proceed informa pauperis on appeal (ECF No. 12) to the United States Court of Appeals for

the Eighth Circuit.

          IT IS FURTHER ORDERED that plaintiffs second motion for leave to proceed informa

pauperis on appeal (ECF No. 12) shall be ADMINISTRATIVELY CLOSED in this case.

          Dated t h i s ~ of April, 2021.



                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE
